

116 HR 6060 IH: Veterans Burial Benefit Correction Act
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6060IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. Watkins introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the Veterans Burial Benefit Correction Act.2.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans AffairsSection 2306(e) of title 38, United States Code, is amended—(1)in paragraph (1)(A), by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)The use of outer burial receptacles in—(A)a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs; and(B)Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army..